Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
2.	 Any objection or rejection of record in the previous Office Action, mailed on 08/14/2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments. 
Currently, Claims 1, 3 and 5-15 are pending in this application.
 All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
Claims 1, 3 and 13 are under the examination.
Claims 5-12 and 14-15 are directed to non-elected species and they are withdrawn.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
4.	Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 112 (New Matter)
5.	Claims 1, 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
The amended claim 1 recites “wherein the polynucleotides are at each least 21 nucleotides long”. The argument dated 12/10/2020 discloses “Support for the amendment specifying the polynucleotides consist of the recited group, and to specify that the polynucleotides are at least 21 nucleotides long, is present in the specification as filed in, for example, paragraph [0039]. No new matter has been added”. However, the specification discloses “the gene is from 10-5000 nucleotides”. The specification does not disclose “at least 21 nucleotides”. ”, nor does the specification implicitly or explicitly support an embodiment claiming a DNA chip or an array that consists of only 21-polynucleotide.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim 1, 3 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a) 2)as being anticipated by Fodor (Fodor et al. US 2001/0053519 Al).
With regard to claim 1, the claim recites that an mRNA expression chip containing a plurality of polynucleotides that are relevant for affecting plant biomass and whose expression is defined by N/W or NxW models, wherein the plurality of polynucleotides consists of polynucleotides that bind with specificity to mRNA transcribed from genes LOC Os10g09240, LOC Os12g29400, LOC Os05g31020, LOC Os03g57240, and LOC Os01g51360, and wherein the polynucleotides are at each least 21 nucleotides long.
Claim 1 recites an mRNA expression chip containing a plurality of polynucleotides. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (MPEP 2114). Here, the polynucleotides have no further defined structure other than the structure implied when the claims recite that the polynucleotides that bind to mRNA transcribed from five genes (LOC Os10g09240, LOC Os12g29400, LOC 0s05g31020, LOC Os03g57240, and LOC Os01g51360). The claim contains additional language that sets forth the intended use of the microarray, namely the claims state that the containing a plurality of polynucleotides that are relevant for affecting plant biomass and whose expression is defined by N/W or NxW models. Additionally, the claim is drawn using the transitional phrase “containing” which means there is no limit to the number of elements on the claimed microarray, including to the number of polynucleotides on the microarray. 
Fodor teaches microarrays created with a collection of polynucleotides (para 012). Fodor teaches making the arrays using polynucleotides with either orientation (reverse complements of each other) using the same set of photolithgraphic masks by reversing the order of the photochemical steps and incorporating the complementary nucleotide (para 120). Fodor further teaches that nucleic acids of either sense or anti­sense orientations may be used for hybridization technique (para 120).
Fodor teaches a microarray having thereupon all possible 10-mer nucleic acids and all possible 20mer oligonucleotide sequences (para 101, 122, 124). Fodor also teaches a microarray having a 25-mer oligonucleotide sequences (para 101, claims 1 and 7-8). This indicates the teachings of Fodor encompass the use of polynucleotides are at each at least 21 nucleotides long. The claims encompass a large genus of possible polynucleotides with no particular base composition or length. The microarray taught by Fodor inherently and necessarily contains molecules that would hybridize to each of the recited molecules, since every possible molecule of ten or twenty nucleotides is represented. The chip could be used as recited since Fodor et al. expressly teaches that their arrays could be used for expression monitoring (p.11).
With regard to claim 3, which depends from claim 1, five genes recited in the claim 1 genes are inherently correspond to the plant, wherein the plant is a genus of Arabidopsis, Oryza, Zea or Triticum (specification p.9 lower and p.10 upper).
Claim 13 recites that polynucleotides are the cDNAs corresponding to the mRNAs. Claim 1 recites the chip containing polynucleotides that bind “with specificity to mRNA transcribed from genes” and here, the “mRNA transcribed from genes” includes any length or portion of the mRNA.  Therefore, in claim 13, when the polynucleotides are “the cDNAs” corresponding to “the mRNAs”, the scope of this recitation includes any portion of the cDNA which might be transcribed from the recited genes. Furthermore, Fodor teaches that “fragments” of a polynucleotides are portions of the polynucleotide that may be of any length (e.g. single stranded or double stranded polynucleotides) (para. 025).The arrays taught by Foder can have all possible all possible 20mer oligonucleotide sequences or 25-mer oligonucleotide sequences (para 101, 122, 124), thus, the arrays inherently have fragments to every cDNA, and even every single fragment of every possible cDNA.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NCBI GEO platform GPL18620, Affymetrix Rice Genome Array (custom CDF; RAGP7) (Public on May 31, 2015) [Retrieved on 08/07/2020]. Retrieved from the internet: <https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL18620> (also referred as “Li”) in view of Fodor et al. (US 2001/0053519 Al) and as evidenced by, 
NCBI GEO platform GPL18620, Affymetrix Rice Genome Array Full Table View (Public on May 31, 2015) [Retrieved on 08/07/2020].  Retrieved from the internet: <https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?view=data&acc=GPL18620&id=3445&db=GeoDb_blob111> and Li et al. (Plant, Cell and Environment; 2015; 38: 2171–2192).
With regard to claim 1, the claim recites that an mRNA expression chip containing a plurality of polynucleotides that are relevant for affecting plant biomass and whose expression is defined by N/W or NxW models, wherein the plurality of polynucleotides consists of polynucleotides that bind with specificity to mRNA transcribed from genes LOC Os10g09240, LOC Os12g29400, LOC Os05g31020, LOC Os03g57240, and LOC Os01g51360, and wherein the polynucleotides are at each least 21 nucleotides long.
The Geo Platform record (i.e. GPL 18620) teaches a microarray chip to detect gene expression in rice genome (i.e. Oryza sativa). Thus, the microarray inherently comprises polynucleotide for detecting the expression of mRNA from the rice genome.  
The GPL18620 chip comprises probe sets for all five of the genes recited in the claims which can be verified by review of the Full Data table present in the Geo record (relevant excerpts copied below).  The probes on the microarray are inherently polynucleotides.  Thus, the platform inherently has probe sets that hybridize to polynucleotides (DNA or RNA) of the genes. 
However, the probes on the microarray are sense strand probes, meaning that they hybridize to cRNA or to cDNA, and not to the mRNA transcribed from the genes. (Li et al. evidenced of detecting cRNA with GSE57154. The platform of GSE57154 is GPL18620, p.2174 col 1 lower and col 2)
With regard to claim 1, the platform record teaches a RNA expression chip with polynucleotides that bind to RNA transcribed from the five genes (see the evidence). Nonetheless, LOC Os10g09240, LOC Os12g29400, LOC 0s05g31020, LOC Os03g57240, and LOC Os01g51360 gene (recited in the claim 1 and included in Figure 8 as required in the claim 2) are inherently relevant for affecting plant biomass and whose expression is defined by N/W or NxW models. 
The Geo Platform record does not explicitly teach the mRNA expression chip with polynucleotides that exhibit binding particularly to mRNA (sense strand) transcribed from the genes.
Fodor teaches microarray chips using either sense or anti-sense orientations of nucleic acids for hybridization (para 120). Fodor further teaches the chips having polynucleotides that bind with specificity to complementary polynucleotides. Fodor teaches making the array for probes with either orientation (reverse complements of each other) and incorporating the complementary nucleotide (para 120).Thus, Fodor teaches the microarray having anti-sense strand (e.g. cDNA strand or complementary polynucleotides to mRNA) (the limitation of claim 13). 
Additionally, Fodor teaches microarrays created with a collection of polynucleotides (para 012) and making the arrays using polynucleotides with the same set of photolithgraphic masks by reversing the order of the photochemical steps (para 120). Fodor teaches a microarray having thereupon all possible 10-mer nucleic acids and all possible 20mer oligonucleotide sequences (para 101, 122, 124, claims 1, and 7-8). Fodor also teaches a microarray having a 25-mer oligonucleotide sequences (para 101, claims 1 and 7-8). This indicates the teachings of Fodor encompass the use of polynucleotides are at each at least 21 nucleotides long.
The claims encompass a large genus of possible polynucleotides with no particular base composition or length. The microarray taught by Fodor inherently and necessarily contains molecules that would hybridize to each of the recited molecules, since every possible molecule of ten or twenty or twenty-five nucleotides is represented. The chip could be used as recited since Fodor teaches that their arrays could be used for expression monitoring (p.11).
With regard to claim 3, the microarray has polynucleotides that detect mRNA from a plant in the genus Oryza (see the organism’s information in array)
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the chip of Li to use the chip incorporating a plurality of polynucleotides that are complementary for target mRNA expression detection, as taught by Fodor. The array chip indicates the use of detecting cRNA from the genes, indicating the chip a probe that would hybridize to the complement of mRNA, not to mRNA itself. Fodor teaches the microarray chips that can have plurality of polynucleotides with desired complementary nucleic acids to detect target nucleic acids. Fodor teaches having a complementary polynucleotides to the target nucleotides on the chips for hybridization. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the chip of GPL18620 by substituting polynucleotides that were complementary to the mRNA (e.g. cDNA) for the polynucleotide on the chip as taught by Fodor. Using the known technique of selecting commentary polynucleotides that can hybridize with the target mRNA to provide the desired mRNA expression to the chip would have been obvious to one of ordinary skill in order to provide an alternative chip that would have the same function, namely to detect mRNA expression of the relevant genes. 
Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (MPEP 2114). Here, the polynucleotides have no further defined structure other than the structure implied when the claims recite that the polynucleotides that bind to mRNA transcribed from five genes
(LOC Os1 0g09240, LOC Os12g29400, LOC 0s05g31020, LOC Os03g57240, and LOC Os01951360). The claim contains additional language that sets forth the intended use of the microarray, namely the claims state that the consisting a plurality of polynucleotides that are relevant for affecting plant biomass and whose expression is defined by N/W or NxW models. Furthermore, the claim is drawn using the transitional phrase "containing" which means there is no limit to the number of elements on the claimed microarray, including to the number of polynucleotides on the microarray.
The evidence 
Geo Platform GPL 18620 chip exhibits containing probe sets for rice genome. The chip evidences having probe sets for five genes (LOC Os10g09240, LOC Os12g29400, LOC 0s05g31020, LOC Os03g57240, and LOC Os01g51360). 
NCBI GEO platform GPL18620, Affymetrix Rice Genome Array Full Table View.  Retrieved from the internet Retrieved from the internet:  <https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?view=data&acc=GPL18620&id=3445&db=GeoDb_blob111>.

    PNG
    media_image1.png
    127
    818
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    74
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    126
    955
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    127
    975
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    123
    975
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    170
    975
    media_image6.png
    Greyscale


Response to the Arguments
Response to the Arguments (102 rejection)
11.	The response asserts that “Fodor et al. of a microarray having thereupon all possible 10-mer nucleic acids and all possible 20mer oligonucleotide sequences. Because claim 1 is amended to specify that the polynucleotides are at least 21 nucleotides long, this rejection is moot”. This argument has been thoroughly reviewed but was not found persuasive because Fodor teaches the limitation of the amended claim 1 based on the broadest reasonable interpretation, and the rejection has been modified and is maintained for the reason of record. 
Response to the Arguments (103 rejection)
12.	The response asserts that “for at least the following reasons, there is no prima facie case of obvious on the record for the present claims.  As described in the present specification, at the time the present application was filed, the LOC_Osl0g09240 gene had no annotation (see, Figure 4 of the present application). Thus, one skilled in the art at the time this application was filed would have no motivation to include a polynucleotide that binds with specificity to mRNA transcribed from LOC_Osl0g09240 (with a previously unknown function) on an mRNA chip with the other polynucleotides that together consist of the recited combination. The motivation to design a chip that can measure mRNA from this specific and claimed combination of genes used alone is therefore only found in Applicant's own disclosure”. This argument has been thoroughly reviewed but was not found persuasive. The claim recites “an mRNA expression chip containing a plurality of polynucleotides” and “polynucleotides that bind with specificity of mRNA transcribed from gene LOC_Osl0g09240…”. The recitation of the claim merely requires to have the polynucleotides or segments of gene (s) on the chip and the claim does not require corresponding function of the gene (s). In addition, the recitation “containing” does not limit the chip only to polynucleotides that are relevant to polynucleotides binding with specificity to mRNA transcribed from the recited genes.  
The response asserts that “the assertion in the Office Action that LOC Osl0g09240, LOC Osl2g29400, LOC 0s05g31020, LOC Os03g57240, and LOC Os0lg51360 "are inherently relevant for affecting plant biomass and whose expression is defined by N/W or NxW models" (Office Action, page 7) is not pertinent to a rejection based on obviousness because any such inherency would have to be recognized by one skilled in the art to select the presently recited combination of polynucleotides, and use that combination alone on an mRNA chip. This argument has been thoroughly reviewed but was not found persuasive because the claim merely require to have recited polynucleotides on the chip, as described above. In addition, the claim recites containing the polynucleotide that bind with specificity to mRNA transcribed from recited genes, and the claim recites “polynucleotides that are relevant for affecting plant biomass and whose expression is defined by N/W or NxW models”. In this situation, prior art teaches the recited segments genes on the chip, thereby indicating the necessarily “affecting” and “relevant” functionalities in so far as a plant biomass is concerned.  
The response asserts that “Applicant reiterates that the motivation to use the described genes originates from Applicant, and respectfully submits that the rejection includes an impermissible use of hindsight. In this regard, it is a well-established principal that analysis of prior art must avoid hindsight bias….. Accordingly, it is respectfully submitted that the present claims are not obvious from the combination of cited references, none of which when taken alone or in combination teach or even suggest using an mRNA chip that is restricted to the recited combination of polynucleotides”. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this situation, Geo Platform record (i.e. GPL 18620) teaches a microarray chip to detect gene expression in Oryza sativa comprises all five of the recited genes and Fodor teaches microarray chips using either sense or anti-sense orientations of nucleic acids for hybridization. Fodor further teaches having the chip with 25-mers oligonucleotide sequences. Thus, the combined references, teach all the limitation of the claims, as discussed in the rejection. 
The response asserts that “the inventors demonstrated that the five recited rice genes (LOC_Osl0g09240, LOC_Osl2g29400, LOC_Os05g31020, LOC_Os03g57240, LOC_Os0lg51360) can act together as gene expression biomarkers to forecast plant yield. In order to demonstrate this, the inventors trained a linear model using the expression of the five rice genes, using gene expression data assayed in a field trial…….. Thus, the presently claimed chip that has only the recited polynucleotides on it has predictive value and is a non-obvious combination”. This argument has been thoroughly reviewed but was not found persuasive because the recitation of the claim merely require to have recited polynucleotides on the chip, as previously described. The claimed mRNA expression chip is simply directed to a product that does not necessarily correspond only to the structurally limitations as pointed out by applicant’s arguments. For example, “an increase in the combined expression of the five rice biomarkers as calculated by the linear model coincided with a proportional increase in the resulting yield, where the forecasted yield correlated significantly with the measured yield for both rice breed” are not reflected structurally in the claims, especially of the reasons of the totality of the record. Accordingly, the rejection is maintained. 
Conclusion
9. No claims are allowed.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./Examiner, Art Unit 1634  
                                                                                                                                                                                                      /DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634